DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 1 includes: 
(1) “an external environment recognition unit that recognizes a situation of a surrounding
periphery of a user's own vehicle;”
(2) “a lane change control unit that executes an automatic lane change by controlling a travel
speed and steering of the user's own vehicle, based on a recognition result”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(2) recited above use the generic placeholder “unit” or “mechanism” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in (1)-(2) above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(4) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(2) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1)-(2), respectively, includes:

(2) Spec. ¶42 states “The action planning unit 86 and the vehicle control unit 88 are collectively referred to as a lane change control unit 92. However, it is unclear what the structure is assigned to element 92, which includes 86 and 88, since Spec. ¶ 37 merely states that all of FIG. 2 (68) includes a processor as well as functions executed by programs. Accordingly, it is unclear if element 86, 88 and/or 92 itself corresponding to (2) is a function, a processing device or a combination of the two. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
executes the automatic lane change from the first lane to the second lane” and (2) “the lane change control unit cancels the automatic lane change in a case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to another vehicle that exists inside of the third lane or on the third lane dividing line” such that the claim limitations conflict. 
Specifically, limitation (1) requires that the automatic lane change from the first lane to the second lane is executed. However, limitation (2) indicates that the automatic lane change may not actually occur, such that the metes and bounds of what is and is not required in unclear and indefinite. In addition, it is unclear how an already executed (as opposed to initiated, for example) lane change can be cancelled based on a prediction of what will hypothetically happen after a lane change occurs. For example, Spec. FIG. 6 shows “ALC execution” in S7, and indicates this is when the lane change actually occurs in addition to a separate mutually exclusive branch, S6 where ALC is canceled, providing support for the lack of clarity as to how ALC can both be executed and canceled. Claims 2-8 are rejected on the basis of their dependency. 
	Claims 1 and 9 are rejected as indefinite for at least an additional reason. In the limitation “the lane change control unit cancels the automatic lane change in a case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to another vehicle that exists inside of the third lane or on the third lane dividing line; and executes the automatic lane change without cancellation in a case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the fourth lane or inside of the road shoulder” is indefinite because it is unclear if the existence of the vehicle at a particular location refers to its existence in the predicted future, or it refers to the existence of the vehicle at a particular location prior to the prediction. Claims 2-8 are rejected on the basis of their dependency. In addition, claims 2-5 and 7 are also rejected for the same reason, i.e., an unclear recitation of “exists”.  
Similarly the limitations of claim 2 conflict with the limitations of claim 1. Accordingly, claim 2 is rejected as indefinite for an additional reason. Specifically, claim 1 requires “the lane change control unit cancels the automatic lane change in a case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to another vehicle that exists inside of the third lane or on the third lane dividing line”. Claim 2 requires “even in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line, if the automatic lane change is the second lane change, the lane change control unit executes the second lane change”. Accordingly, the metes and bounds of what is and is not required is unclear, since claim 2 essentially undoes a conditional limitation step that occurs in a particular condition, such that it is unclear if the cancellation of the automatic lane change is required to occur in claim 1 if the condition occurs.  
Similarly, the limitations of claim 5 conflict with the limitations of claim 1. Accordingly, claim 5 is rejected as indefinite for an additional reason. Specifically, claim 1 requires “the lane change control unit cancels the automatic lane change in a case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to another vehicle that exists inside of the third lane or on the third lane dividing line”. Claim 5 requires “in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line, the one or more processors cause the vehicle control device to suspend the automatic lane change, and in a case that the user's own vehicle has passed by the another vehicle during the suspension, the lane change control unit reinitiates the automatic lane change” even though claim 1 indicates the lane change is canceled rather than suspended or reinitiated. For example, the specification indicates these are mutually exclusive actions (FIG. 7, s15 ALC cancellation; FIG. 8, ¶67 “instead of the process step s15 of the first process . . . perform a second process as shown in FIG. 8”)
Claim 6 is rejected for an additional reason. Claim 6 recites the limitation “the one or more processors".  There is insufficient antecedent basis for this limitation in the claim.
With respect to the 112(f) interpretation, claims 1-8 are additionally rejected as indefinite. 
Independent claim 1 and various dependent claims recite (1) and (2), and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. Applicant's specification merely states that the modules may be a hardware or a software but does not indicate/specify what structures are being used for these limitations.  See ¶¶ 37.  Accordingly, under the broadest reasonable interpretation, these claim limitations can be 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 and various dependent claims recite (1) and (2), and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. Applicant's specification merely states that the modules may be a hardware or a software but does not indicate/specify what structures are being used for these limitations.  See ¶¶ 37.  Accordingly, under the broadest reasonable interpretation, these claim limitations can be interpreted as software, thus not containing any structure and it is unclear whether each recitation of (1)-(2) refers to hardware or software. The dependent claims are rejected at least for depending from an independent claim.


	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As noted below in the conditional limitation section, claim 1 does not require the limitation “in a case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to another vehicle that exists inside of the third lane or on the third lane dividing line” and claims 3, 5 and 7 merely further limit the non-required limitation. For example, claims 3, 5 and 7 recite “in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to another vehicle that exists inside of the third lane or on the third lane dividing line” referring back to the optional limitation of claim 1 such that all limitations further limit the optional limitation. In addition, claims 4, 6 and 8 further limit additional hypotheticals that only occur if the optional limitation of claim 1 occurs. 
	
Claim Interpretation and Contingent Limitations
Claims 1-9 contain various conditional limitations which include: 
claim 1 and similarly recited in claim 9: 
(1) “wherein on a road in which . . . the lane change control unit cancels the automatic lane change in a case of predicting that the user's own vehicle after having made the automatic 
executes the automatic lane change without cancellation in a case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the fourth lane or inside of the road shoulder.”
Claim 2:
(2) “even in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line, if the automatic lane change is the second lane change, the lane change control unit executes the second lane change”
Claim 3:
(3) “wherein, after having initiated the automatic lane change, in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line, the lane change control unit cancels the automatic lane change.” 

Claim 4: 
(4) “wherein, in a case that the user's own vehicle exists inside of the first lane or on the first lane dividing line, the lane change control unit  executes the automatic lane change without canceling the automatic lane change.  

Claim 5:
(5) “wherein, after having initiated the automatic lane change, in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line, 
the one or more processors cause the vehicle control device to suspend the automatic lane change, and 
in a case that the user's own vehicle has passed by the another vehicle during the suspension, the lane change control unit reinitiates the automatic lane change. “ 

Claim 6:
(6) “wherein . . . cancel the automatic lane change in a case that the suspension time period exceeds a predetermined time period.”

Claim 7:  
(7) “wherein, after having initiated the automatic lane change, in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line, the lane change control unit delays a timing at which the user's own vehicle arrives at the second lane.  
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (7) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, for limitations (1)-(7) a structure, such as a processor recited in Applicants specification and in Nishi, capable of performing the functions following the underlined portions above, is sufficient to disclose the above cited claim limitations.
In addition, limitation (1) recited in claims 1 and 9 recite either computer processing steps carried out by a computing device or method steps that required a first step if a first condition happens and a second step if a second condition happens. 
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps 

Accordingly, Ex Parte Schulhauser applies to limitation (1). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 1 does not require either “the lane change control unit cancels the automatic lane change” or “executes the automatic lane change without cancellation” since the conditional limitations are not actually required to occur (similar to step A and B in MPEP 2111.04 cited above)(i.e., “in a case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to another vehicle that exists inside of the third lane or on the third lane dividing line” rather than that the prediction actually occurs). 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0061766 to Nishiguchi (Nishi)
With respect to claims 1 and 9, Nishi discloses a vehicle control device, comprising: 
an external environment recognition unit that recognizes a situation of a surrounding periphery of a user's own vehicle; 
	(¶ 52 “external environment recognition unit 202”)
a lane change control unit that executes an automatic lane change by controlling a travel speed and steering of the user's own vehicle, based on a recognition result; 
(¶ 52 “The lane change support control unit 210 is an example of a "lane change control unit.")(¶ 58 “causes the host vehicle M to accelerate or decelerate in a range of a predetermined set speed ( e.g., 50 to 100 [km/h]) by controlling the traveling driving force output device 300”) (¶94-95 steering and speed control)
wherein, on a road on which a first lane, a first lane dividing line, a second lane, a second lane dividing line, a third lane, a third lane dividing line, and a fourth lane or a road shoulder are adjacent to each other , the lane change control unit executes the automatic lane change from the first lane to the second lane; 
(¶ 99-102 “In FIG. 4, a state in which the lane of the host vehicle M is changed from the first lane (the host lane) L1 to the second lane L2 according to lane change control is illustrated”; 
the first lane, the second lane and the third lane are aligned in this order; (L1-L3, FIG. 2)
the fourth lane or the road shoulder is adjacent to the third lane; (LM4, FIG. 2 indicates another marker between L3 and a fourth lane)
the first lane dividing line is disposed between the first lane and the second lane; (LM2, FIG. 2)
the second lane dividing line is disposed between the second lane and the third lane; (LM3, FIG. 2)

the lane change control unit cancels the automatic lane change in a case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent1 to another vehicle that exists inside of the third lane or on the third lane dividing line (¶¶ 103-105 “determines whether or not the host vehicle M and the nearby vehicle ml are in the parallel traveling state when the lane change of the host vehicle M based on control details is completed . . . If the parallel traveling state determination unit 213 determines that the host vehicle M and the nearby vehicle ml are in the parallel traveling state, the lane change execution unit 214 changes the control details derived by the control detail deriving unit 212 on the basis of a predetermined change pattern to different control details”; See also, FIG. 4 below, i.e., future change of host from L1 to L2 at t3 vehicles will be adjacent to a vehicle existing in the third lane L3)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and executes the automatic lane change without cancellation in a case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the fourth lane or inside of the road shoulder.  
(s114, FIG. 9, as opposed to cancellation/ change in s110 since a vehicle in the fourth lane or road shoulder is not in the adjacent lane, i.e., a lane over); 
(¶ 96 the cancellation/ change of the lane change execution only occurs when there is parallel traveling, which is when the “nearby vehicle traveling in a lane adjacent to a lane change destination lane 
Nishi, fails to explicitly disclose predicting the vehicle is traveling adjacent to another vehicle in the fourth lane simply because the fourth lane itself is not depicted in the drawings, however, it would have been obvious to one of ordinary skill in the art to extend the teachings of detecting adjacent vehicles in Nishi to a fourth lane since Nishi already teaches the capability to detect an adjacent vehicle spaced a lane away from the host vehicle (i.e., FIG. 6 at time t0).
Accordingly, the application of the teachings of Nishi to a fourth lane context would merely involve basic skill for four lane highway contexts since there are a finite number of identified, predictable potential number of lanes in a highway to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions, i.e., selecting a number of highways to implement the invention in, with a reasonable expectation of success. 
In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a four lane highway context, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV.  
In addition, applicants’ specification does not disclose that detecting an adjacent vehicle spaced a lane apart in a four lane highway serve any particular advantage or purpose over detecting an adjacent vehicle spaced a lane apart on a three lane highway, as disclosed by Nishi..  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975). Finally, Nishi at least suggests a four lane highway in FIG. 2, LM4, 2 was commonly known in the art at the time of effective filing.

With respect to claim 2, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of claim 1, from which claim 2 depends, does not require the condition of “in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line” such that the limitation “the lane change control unit executes the second lane change” is not a required limitation. 
Nishi discloses the automatic lane change includes: 
a first lane change which is executed regardless of an intention of a driver; and 
(¶38 “driving support mode”)
a second lane change which is executed in accordance with the intention of the driver, 
(¶38 “manual operation mode”) and wherein the structure of Nishi is at least capable of 
even in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line, if the automatic lane change is the second lane change, the lane change control unit executes the second lane change, since Nishi discloses a control unit that uses driver manual input in the lane change control unit to execute a lane change in accordance with the intention of the driver (¶ 45 “If the operation mode of the host vehicle M is the manual operation mode, a detection signal of the driving operating element 40 (a detection signal indicating a degree of an amount of operation of each operating element) is input to the traveling driving force output device 300, the brake device 310, and the steering device 320. At this time, the input signal input from the driving operating element 40 may be indirectly output to the traveling driving force output device 300, the brake device 310, and the steering device 320 via the driving support control unit 200; ¶38; 40, FIG. 1 driving operator element; Fig. 9, s102 has turn signal been operated?, yes, s114 execute lane change). 

With respect to claim 3, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of claim 1, from which claim 3 depends, does not require the condition of “in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line” such that the limitation “the lane change control unit cancels the automatic lane change” is not a required limitation, since it merely further limits a non-required limitation as noted above in the 112(d) rejection. 
Nishi discloses after having initiated the automatic lane change, in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line, the lane change control unit cancels the automatic lane change.  
(¶¶ 103-105 “determines whether or not the host vehicle M and the nearby vehicle ml are in the parallel traveling state when the lane change of the host vehicle M based on control details is completed . . . If the parallel traveling state determination unit 213 determines that the host vehicle M and the nearby vehicle ml are in the parallel traveling state, the lane change execution unit 214 changes the control details derived by the control detail deriving unit 212 on the basis of a predetermined change pattern to different control details”; See also, FIG. 4 below, i.e., future change of host from L1 to L2 at t3 vehicles will be adjacent to a vehicle existing in the third lane L3)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 In addition, the claim 4 limitations are not required, since it merely further limits a non-required limitation as noted above in the 112(d) rejection
With respect to claim 4, Nishi as at least capable of, in a case that the user's own vehicle exists inside of the first lane or on the first lane dividing line, the lane change control unit executes the automatic lane change without canceling the automatic lane change.  
 (s114, FIG. 9, as opposed to cancellation/ change in s110 since a vehicle in the fourth lane or road shoulder is not in the adjacent lane, i.e., a lane over). 

With respect to claim 5, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of claim 1, from which claim 5 depends, does not require the condition of “in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line” such that the limitation “the one or more processors cause the vehicle control device to suspend the automatic lane change and in a case that the user's own vehicle has passed by the another vehicle during the suspension, the lane change control unit reinitiates the automatic lane change” is not required limitation, since it merely further limits a non-required limitation as noted above in the 112(d) rejection. 
Nishi discloses a system at least capable of performing the functions recited in claim 5 including passing another vehicle to satisfy lane change conditions via acceleration after having initiated the automatic lane change the one or more processors cause the vehicle control device to suspend the automatic lane change, and in a case that the user's own vehicle has passed by the another vehicle 
(¶ 95 “standby time”; ¶108 “changing the standby time Tl involves adding or subtracting a predetermined time to or from the standby time Tl . . . the lane change execution unit 214 calculates a time in which a distance between the host vehicle M and the nearby vehicle ml is greater than or equal to at least a length of one vehicle when the host vehicle M has completed the lane change on the basis of a relative speed difference between the host vehicle M and the nearby vehicle ml and calculates a new standby time . . . executes the lane change . . . when the changed standby time has elapsed”)
(¶77 “In a case that condition (1) is not satisfied, the lane change availability determination unit 211 iteratively performs a process of determining whether or not condition (1) is satisfied by selecting two other vehicles from among the nearby vehicles located in the adjacent right lane L2 and newly setting the lane change target position TAs. At this time, the driving support control unit 200 may control the speed of the host vehicle M so that a current speed is kept until the lane change target position TAs that satisfies condition (1) is set or cause the host vehicle M to accelerate or decelerate so that the host vehicle M moves to the side of the lane change target position TAs”; ¶ 92 “the lane change availability determination unit 211 determines that condition (8 ) is not satisfied if the predetermined time or more has not elapsed after switching to the driving support mode and determines that condition (8 ) is satisfied if the predetermined time or more has elapsed. This predetermined time is set to, for example, about 2 seconds.”; ¶94 “the control detail deriving unit 212 derives a target speed until the host vehicle M reaches the lane change target position TAs on the basis of a relative speed between the host vehicle M and the nearby vehicles in front of and behind the lane change target position TAs set by the lane change availability determination unit 211 (the forward reference vehicle mB and the backward reference vehicle mC) and a relative distance until the lane change target position TAs”).


In addition, Nishi is at least capable of causing the vehicle control device to measure a suspension time period of the automatic lane change, and cancel the automatic lane change in a case that the suspension time period exceeds a predetermined time period.  
(¶ 113 “For example, even if the standby time Tl is changed according to the first change pattern in a case that the relative speed between the host vehicle M and the nearby vehicle ml before execution of the lane change is zero and the host vehicle M and the nearby vehicle ml are in a parallel traveling state, the host vehicle M and the nearby vehicle ml are in the parallel traveling state when lane change is completed. Therefore, the lane change execution unit 214 changes the control details and extends the steering control time T2 as a result”)
(process shown in FIG. 9 iteratively executes in a manner that may cancel an ALC (s114) if suspension times (standby times, i.e., T2-T4, FIG. 4-8) are exceeded; FIG. 4 lane change is possible? S104, s112, s114 , versus non cancellation s112; FIG. 8 suspension time T2 increased due to future adjacency, after expiration of T2, original ALC is cancelled and then changed to ensure non-adjacency in t4). 

With respect to claim 7, it is important to note, note per the conditional limitation section above, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  
In addition, Nishi is at least capable of after having initiated the automatic lane change, 
in the case of predicting that the user's own vehicle after having made the automatic lane change will be adjacent to the another vehicle that exists inside of the third lane or on the third lane dividing line,
the lane change control unit delays a timing at which the user's own vehicle arrives at the second lane.  
(compare FIG. 4 with no delay versus FIG. 5, with delay of ALC denoted by T4 standby time prior to arrival in second lane L2). 

With respect to claim 8, it is important to note, the claim 8 limitations are not required, since it merely further limits a non-required limitation as noted above in the 112(d) rejection. Nishi is at least capable of the lane change control unit decelerates the user's own vehicle to thereby delay the timing at which the user's own vehicle arrives at the second lane
(FIG. 5 relative deceleration of host vehicle M relative to vehicle m1 so that ALC can be executed wherein m1 and M are predicted to be non-adjacent after ALC execution)
(¶ 58 “the following traveling support control unit 206 causes the host vehicle M to accelerate or decelerate in a range of a predetermined set speed ( e.g., 50 to 100 [km/h]) by controlling the traveling driving force output device 300 and the brake device 310 so that the host vehicle M follows a nearby vehicle (hereinafter referred to as a preceding vehicle) located within a predetermined distance (e.g., about 50 [ml) in front of the host vehicle M among nearby vehicles recognized by the external environment recognition unit 202”; ¶77 “cause the host vehicle M to 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20190084572 Denso – FIG. 3A, 33B 
US 20180222422 A1 Nissan, best based on drawings 6C-8, shown three lane highway with adjacent vehicles
US 20210237739 A1 Hayakawa has monitoring of third lane as well. 
US 20210171042 A1 has fourth lane FIG. 3B
US 20180354519 A1 has four lanes Fig. 6, vehicle 93 currently one lane away 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “adjacent” as defined by the specification includes when vehicles are in parallel in adjacent lanes or non-adjacent lanes. See Spec. ¶ 51 (“The term "adjacent" as used herein implies that the user's own vehicle 120 and the other vehicle 122 are aligned in rows in a widthwise direction during a period from when the user's own vehicle 120 enters the second lane 134 and until the ALC comes to an end, and furthermore, that no other vehicle 122 exists between the two vehicles. A state in which the user's own vehicle 120 and the other vehicle 122 travel alongside one another is also included within the meaning of "adjacent"”).
        2 See, e.g., U.S. Patent Application Publication No. 2018/0354519, FIG. 6 (La1-La4); U.S. Patent Application Publication No. 20210171042, L1-L4, FIG. 3B.